                       1    Aron M. Oliner (SBN: 152373)
                            Geoffrey A. Heaton (SBN: 206990)
                       2    DUANE MORRIS LLP
                            One Market Plaza
                       3    Spear Street Tower, Suite 2200
                            San Francisco, CA 94105-1127
                       4    Telephone: (415) 957-3000
                            Facsimile: (415) 957-3001
                       5    Email: gheaton@duanemorris.com

                       6    Counsel for Chapter 11 Trustee
                            TIMOTHY W. HOFFMAN
                       7

                       8

                       9                                     UNITED STATES BANKRUPTCY COURT

                      10                                     NORTHERN DISTRICT OF CALIFORNIA

                      11                                           SANTA ROSA DIVISION
                      12
                            In re                                                 Case No. 17-10065 RLE
                      13
                            SVC,                                                  (Jointly Administered)
                      14

                      15                                Debtor.                   Chapter 11

                      16                                                          DECLARATION OF ARON M. OLINER
                                                                                  IN SUPPORT OF APPLICATION FOR
                      17                                                          ORDER AUTHORIZING TRUSTEE TO
                                                                                  ENTER INTO COMPROMISE WITH
                      18                                                          VARIOUS CREDITORS AND
                                                                                  LITIGANTS
                      19
                                                                                  Date: May 8, 2019
                      20                                                          Time: 2:00 p.m.
                                                                                  Place: 1300 Clay Street, Room 201
                      21                                                                 Oakland, CA 94612
                                                                                  Judge: The Hon. Roger L. Efremsky
                      22
                            In re
                      23
                            SVP,
                      24
                                                        Debtor.
                      25

                      26

                      27

                      28
D UANE M ORRIS        LLP
                            DM3\5625126.2 R1034/00002                         1
   SAN FRA NCI S CO
                                OLINER DECL. I/S/O APPLICATION FOR ORDER AUTHORIZING TRUSTEE TO ENTER INTO
                      Case:       COMPROMISE
                              17-10065          WITH VARIOUS
                                         Doc# 422-1             CREDITORSEntered:
                                                        Filed: 04/03/19   AND LITIGANTS  – CASE
                                                                                  04/03/19      NO. 17-10065
                                                                                           12:46:44    PageRLE
                                                                                                             1
                                                                      of 36
                       1              I, Aron M. Oliner, declare:
                       2              1.        I am an attorney at law duly licensed to practice before this Court, and am a
                       3
                            partner in the law firm of Duane Morris LLP, counsel to Timothy W. Hoffman (“Trustee”), the
                       4
                            duly appointed, qualified and acting chapter 7 trustee of the bankruptcy estates (“Estates”) of
                       5
                            SVC and SVP (together, “Debtors”). The matters stated below are made and based upon my
                       6

                       7    personal knowledge, except for those matters stated upon information and belief, and as to those

                       8    matters I believe them to be true. If called as a witness, I could and would competently testify to

                       9    the matters set forth below.
                      10
                                      2.        I submit this declaration in support of the Application for Entry of Order
                      11
                            Authorizing Trustee to Enter into Compromise with Various Creditors and Litigants
                      12
                            (“Application”), filed herewith.
                      13
                                      3.        I am familiar with the compromise described herein and the underlying facts
                      14

                      15    related to the same.

                      16              4.        On February 1 and 2, 2017, SVC and SVP, respectively, filed voluntary petitions
                      17    for relief in the United States Bankruptcy Court for the Northern District of California, Santa
                      18
                            Rosa Division (“Bankruptcy Court”) under the provisions of chapter 11 of the Bankruptcy Code,
                      19
                            Case Nos. 17-10065 RLE and 17-10067 RLE (“Bankruptcy Cases”).
                      20
                                      5.        The Debtors, which operated a winery in Rutherford, California, administered the
                      21

                      22    Estates as debtors in possession until the Trustee was appointed on August 29, 2017.

                      23              6.        In early 2018, the Trustee, with Bankruptcy Court’s approval, sold the winery to

                      24    Vite USA, Inc. for a confidential sale price. After payment of secured claims and other costs
                      25    associated with the sale, the Trustee is holding net proceeds for the benefit of the Estates.
                      26
                                      7.        Five former employees of SVC have filed proofs of claim totaling $9,055,560:
                      27
                            Angelica de Vere ($3,822,060), Theresa Sullivan ($1,717,000), Sonyia Grabski ($2,019,500),
                      28
D UANE M ORRIS        LLP
                            DM3\5625126.2 R1034/00002                           2
   SAN FRA NCI S CO
                                OLINER DECL. I/S/O APPLICATION FOR ORDER AUTHORIZING TRUSTEE TO ENTER INTO
                      Case:       COMPROMISE
                              17-10065          WITH VARIOUS
                                         Doc# 422-1             CREDITORSEntered:
                                                        Filed: 04/03/19   AND LITIGANTS  – CASE
                                                                                  04/03/19      NO. 17-10065
                                                                                           12:46:44    PageRLE
                                                                                                             2
                                                                       of 36
                       1    Elizabeth Matulich ($1,012,000), and Trinity Scott ($485,000) (collectively, the “Former
                       2    Employees” or “Former Employee Claims” as applicable).
                       3
                                      8.        The Former Employee Claims are tied to the claims these individuals are asserting
                       4
                            in the Napa County Action (as defined and discussed below).
                       5
                                      9.        In addition, Stephen A. Finn and his company Winery Rehabilitation LLC
                       6

                       7    (together, the “Finn Parties”) assert claims against the Estates for indemnification of attorneys’

                       8    fees and expenses (in the amounts of $516,097.44 and $247,970.82, respectively) and other

                       9    unliquidated amounts that have been or may be incurred in both the District Court Action (as
                      10
                            defined below) and the Bankruptcy Cases (together, the “Finn Claims”).
                      11
                                      10.       In addition to the Former Employee Claims and the Finn Claims, there are three
                      12
                            pending lawsuits involving most of the Settling Creditors.
                      13
                                      11.       The first is an adversary proceeding the Debtors filed against Finn and Angelica
                      14

                      15    de Vere (“de Vere”) prior to the Trustee’s appointment, entitled SVC v. Finn, A.P. No. 17-01023

                      16    (the “Adversary Proceeding”).
                      17              12.       The Adversary Proceeding has been reassigned to the U.S. District Court for the
                      18
                            Northern District of California for consideration together with the second pending lawsuit,
                      19
                            Sullivan v. Finn, Case No. 3:17-cv-05799-WHO (“District Court Action”).
                      20
                                      13.       The District Court Action was commenced against Finn and another of his
                      21

                      22    companies, Trust Company of America, Inc., by Kelleen and Ross Sullivan (together, the

                      23    “Sullivans”), two members of the Sullivan Family that formerly owned the winery.

                      24              14.       Broadly speaking, the Estates in the Adversary Proceeding and the Sullivans in
                      25    the District Court Action assert claims against the respective defendants for alleged breaches of
                      26
                            their fiduciary duties while Finn was a partner of SVP and a controlling shareholder of SVC, and
                      27
                            de Vere was an officer of SVC.
                      28
D UANE M ORRIS        LLP
                            DM3\5625126.2 R1034/00002                           3
   SAN FRA NCI S CO
                                OLINER DECL. I/S/O APPLICATION FOR ORDER AUTHORIZING TRUSTEE TO ENTER INTO
                      Case:       COMPROMISE
                              17-10065          WITH VARIOUS
                                         Doc# 422-1             CREDITORSEntered:
                                                        Filed: 04/03/19   AND LITIGANTS  – CASE
                                                                                  04/03/19      NO. 17-10065
                                                                                           12:46:44    PageRLE
                                                                                                             3
                                                                       of 36
                       1              15.       The Former Employees filed the third pending lawsuit against the Sullivans and
                       2    SVC prepetition, in Napa County Superior Court, Case No. 26-67976 (“Napa County Action”),
                       3
                            asserting a variety of claims, including labor code violations, wrongful termination, and breach
                       4
                            of contract. The Estates filed a cross-complaint against de Vere in the Napa County Action
                       5
                            which mirrors the allegations made in the Adversary Proceeding.
                       6

                       7              16.       With Bankruptcy Court approval, the Trustee has hired state court counsel to

                       8    defend SVC, and prosecute counter-claims in the Napa County Action. In addition, insurance

                       9    defense counsel is representing the Estates.
                      10
                                      17.       Over a period of several months, with the assistance of the Bankruptcy Court and
                      11
                            a bankruptcy judge who volunteered his time to serve as mediator, and, separately, through
                      12
                            mediation at JAMS, the Trustee, with assistance from his counsel, worked very hard to try to
                      13
                            bring all parties to the table and reach a global resolution of all claims, including any non-
                      14

                      15    derivative claims the Sullivans assert against Finn. During that time, the Trustee kept the Court

                      16    and parties apprised of his efforts to broker a global settlement.
                      17              18.       While a global settlement is not possible at this time, the Trustee has negotiated a
                      18
                            compromise involving all principal parties in the Bankruptcy Cases save for the Sullivans.
                      19
                                      19.       The terms of the compromise are described below. The proposed compromise
                      20
                            does not resolve claims between the Finn Parties and the Sullivans.                 The terms of the
                      21

                      22    compromise are as follows:

                      23                    •   Upon entry of a final order approving this compromise, the Former Employee

                      24                        Claims will be withdrawn with prejudice. The Napa County Action (including
                      25                        the Estates’ Cross-Complaint against de Vere) will be dismissed with prejudice.
                      26
                                                (The Former Employees’ claims against the Sullivans will be dismissed without
                      27
                                                prejudice.) The Estates and Former Employees will execute a release of any and
                      28
D UANE M ORRIS        LLP
                            DM3\5625126.2 R1034/00002                            4
   SAN FRA NCI S CO
                                OLINER DECL. I/S/O APPLICATION FOR ORDER AUTHORIZING TRUSTEE TO ENTER INTO
                      Case:       COMPROMISE
                              17-10065          WITH VARIOUS
                                         Doc# 422-1             CREDITORSEntered:
                                                        Filed: 04/03/19   AND LITIGANTS  – CASE
                                                                                  04/03/19      NO. 17-10065
                                                                                           12:46:44    PageRLE
                                                                                                             4
                                                                        of 36
                       1                        all claims against each other, including a waiver of § 1542 of the California Civil
                       2                        Code, and will bear their own attorneys’ fees and costs.
                       3
                                            •   The Finn Claims will be subordinated to all trade debt claims reflected in the
                       4
                                                Debtors’ schedules and proofs of claim currently on file in the Bankruptcy Cases,
                       5
                                                to the extent such claims are allowed. Finn will undertake full responsibility to
                       6

                       7                        completely resolve the Former Employee Claims without increasing the Finn

                       8                        Claims, i.e., Finn will not seek indemnification from the Estates for sums paid to

                       9                        resolve the Former Employee Claims, or expenses incurred in resolving these
                      10
                                                claims. However, the Finn Claims are not being subordinated to a scheduled
                      11
                                                intercompany receivable owed by SVC to SVP in the mount of $1,046,826, and
                      12
                                                are not being liquidated or otherwise resolved and settled as part of this
                      13
                                                compromise.
                      14

                      15                    •   The Trustee, on behalf of the Estates, will dismiss all of the Estates’ claims

                      16                        against the Finn Parties and de Vere in the Adversary Proceeding (now pending
                      17                        before the District Court) with prejudice. The Estates will execute a release of
                      18
                                                any and all claims against the Finn Parties, including a waiver of § 1542 of the
                      19
                                                California Civil Code. However, the Sullivans’ claims against Finn and Trust
                      20
                                                Company of American, Inc. in the District Court Action will not be dismissed and
                      21

                      22                        are not being released as part of this compromise.

                      23              20.       For reasons set forth in the Application, I believe, as does the Trustee, that the

                      24    proposed compromise is in the best interest of creditors and the Estate.
                      25
                                      21.       Attached hereto as Exhibit “A” is a true and correct copy of the Settlement
                      26
                            Agreement entered into among the parties. The agreement is expressly subject to Bankruptcy
                      27
                            Court approval.
                      28
D UANE M ORRIS        LLP
                            DM3\5625126.2 R1034/00002                            5
   SAN FRA NCI S CO
                                OLINER DECL. I/S/O APPLICATION FOR ORDER AUTHORIZING TRUSTEE TO ENTER INTO
                      Case:       COMPROMISE
                              17-10065          WITH VARIOUS
                                         Doc# 422-1             CREDITORSEntered:
                                                        Filed: 04/03/19   AND LITIGANTS  – CASE
                                                                                  04/03/19      NO. 17-10065
                                                                                           12:46:44    PageRLE
                                                                                                             5
                                                                        of 36
                       1              22.       On January 31, 2019, my office caused a Notice of Trustee’s Intention to
                       2    Compromise Controversy with Various Creditors and Litigants (the “Notice”) to be served upon
                       3
                            the Debtors, all creditors and parties in interest. A true and correct copy of the Notice, together
                       4
                            with certificate of service and confirmation of electronic filing, is attached hereto as
                       5
                            Exhibit “B.”
                       6

                       7              23.       Pursuant to Bankruptcy Local Rule 9014, the last day for any party to object to

                       8    the compromise as set forth in the Notice, or request a hearing thereon, was February 21, 2019.

                       9              24.       Prior to the objection deadline, the Sullivans’ counsel requested an extension of
                      10
                            time to object to the Notice. The Sullivans’ counsel, Mr. John Fiero, requested that he be
                      11
                            provided an opportunity to review the proposed settlement, and accorded modest additional
                      12
                            period of time to file a response. This was, to my mind, a reasonable request given the myriad
                      13
                            issues involved in the proposed settlement. The Trustee consented to extend the Sullivans’
                      14

                      15    objection deadline through March 13, 2019.

                      16              25.       On March 13, 2019, the Sullivans filed a response to the Notice [Docket No. 417]
                      17    (“Response”).           An unexecuted copy of the parties’ settlement agreement (“Settlement
                      18
                            Agreement”), which I provided to the Sullivans’ counsel, is attached to the Response.
                      19
                                      26.       The Response raises three principal points, and requests that the matter be set for
                      20
                            hearing.
                      21

                      22              27.       On behalf of the Trustee, I attempted to resolve the matter without a hearing.

                      23              28.       Both Finn’s counsel and the Sullivans’ counsel requested to review and comment

                      24    on the proposed order approving the compromise. I forward the proposed order to both counsel,
                      25    and spent considerable time communicating with counsel in an effort to come up with language
                      26
                            in the order that was mutually agreeable to both.              Unfortunately, this was not possible.
                      27
                            Accordingly, I caused this matter to be set for hearing.
                      28
D UANE M ORRIS        LLP
                            DM3\5625126.2 R1034/00002                            6
   SAN FRA NCI S CO
                                OLINER DECL. I/S/O APPLICATION FOR ORDER AUTHORIZING TRUSTEE TO ENTER INTO
                      Case:       COMPROMISE
                              17-10065          WITH VARIOUS
                                         Doc# 422-1             CREDITORSEntered:
                                                        Filed: 04/03/19   AND LITIGANTS  – CASE
                                                                                  04/03/19      NO. 17-10065
                                                                                           12:46:44    PageRLE
                                                                                                             6
                                                                        of 36
                       1              29.       The areas of dispute over the form of order appear involve two areas:         (i)
                       2    preservation of rights to challenge the Finn Claims, and (ii) the potential release of the Sullivans’
                       3
                            claims against Finn (as opposed to the Estates’ claims against Finn).
                       4
                                      30.       As of the date of this declaration, except as described above, I am informed and
                       5
                            believe that my office has not received any objection to the proposed compromise, nor have I
                       6

                       7    been served with any request for hearing.

                       8              31.       I would like the Court to note also, that while there are a number of earlier

                       9    available dates on this Court’s law and motion calendar, in deference to Mr. Philip Warden,
                      10
                            counsel to Finn, I have set this hearing for May 8, 2019, at his specific request.
                      11
                                      I declare under penalty of perjury under the laws of the United States of America that the
                      12
                            foregoing is true and correct. Executed on April 3, 2019, at San Francisco, California.
                      13

                      14
                                                                                      /s/ Aron M. Oliner (152373)
                      15                                                                    ARON M. OLINER
                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
D UANE M ORRIS        LLP
                            DM3\5625126.2 R1034/00002                           7
   SAN FRA NCI S CO
                                OLINER DECL. I/S/O APPLICATION FOR ORDER AUTHORIZING TRUSTEE TO ENTER INTO
                      Case:       COMPROMISE
                              17-10065          WITH VARIOUS
                                         Doc# 422-1             CREDITORSEntered:
                                                        Filed: 04/03/19   AND LITIGANTS  – CASE
                                                                                  04/03/19      NO. 17-10065
                                                                                           12:46:44    PageRLE
                                                                                                             7
                                                                       of 36
                  EXHIBIT A
Case: 17-10065   Doc# 422-1   Filed: 04/03/19   Entered: 04/03/19 12:46:44   Page 8
                                       of 36
Case: 17-10065   Doc# 422-1   Filed: 04/03/19   Entered: 04/03/19 12:46:44   Page 9
                                       of 36
Case: 17-10065   Doc# 422-1   Filed: 04/03/19   Entered: 04/03/19 12:46:44   Page 10
                                       of 36
Case: 17-10065   Doc# 422-1   Filed: 04/03/19   Entered: 04/03/19 12:46:44   Page 11
                                       of 36
Case: 17-10065   Doc# 422-1   Filed: 04/03/19   Entered: 04/03/19 12:46:44   Page 12
                                       of 36
Case: 17-10065   Doc# 422-1   Filed: 04/03/19   Entered: 04/03/19 12:46:44   Page 13
                                       of 36
Case: 17-10065   Doc# 422-1   Filed: 04/03/19   Entered: 04/03/19 12:46:44   Page 14
                                       of 36
Case: 17-10065   Doc# 422-1   Filed: 04/03/19   Entered: 04/03/19 12:46:44   Page 15
                                       of 36
Case: 17-10065   Doc# 422-1   Filed: 04/03/19   Entered: 04/03/19 12:46:44   Page 16
                                       of 36
Case: 17-10065   Doc# 422-1   Filed: 04/03/19   Entered: 04/03/19 12:46:44   Page 17
                                       of 36
                   EXHIBIT B
Case: 17-10065   Doc# 422-1   Filed: 04/03/19   Entered: 04/03/19 12:46:44   Page 18
                                       of 36
                       1                                     UNITED STATES BANKRUPTCY COURT
                                                             NORTHERN DISTRICT OF CALIFORNIA
                       2                                           SANTA ROSA DIVISION
                       3

                       4     In re                                               Case No. 17-10065 RLE
                       5     SVC,                                                (Jointly Administered)
                       6                                 Debtor.                 Chapter 11
                       7
                                                                                 NOTICE OF TRUSTEE’S INTENTION TO
                       8                                                         COMPROMISE CONTROVERSY WITH
                                                                                 VARIOUS CREDITORS AND LITIGANTS;
                       9                                                         OPPORTUNITY FOR HEARING

                      10                                                         [NO HEARING SCHEDULED]
                      11     In re
                      12     SVP,
                      13                                 Debtor.
                      14

                      15
                            TO THE DEBTORS, ALL CREDITORS, PARTIES IN INTEREST, AND THE OFFICE OF
                      16    THE UNITED STATES TRUSTEE:

                      17            PLEASE TAKE NOTICE that Timothy W. Hoffman (“Trustee”), the duly appointed,
                            qualified and acting chapter 11 trustee of the bankruptcy estates (“Estates”) of SVC and SVP
                      18    (together, “Debtors”), intends to apply for an order authorizing the Trustee to compromise the
                            Estates’ controversies with Angelica de Vere, Theresa Sullivan, Sonyia Grabski, Elizabeth
                      19    Matulich, Trinity Scott, Stephen A. Finn and Winery Rehabilitation, LLC (collectively, the
                      20    “Settling Creditors”). This notice summarizes the disputes, the terms of the proposed compromise,
                            and the procedure for objection, if any.
                      21
                                    On February 1 and 2, 2017, SVC and SVP, respectively, filed voluntary petitions for relief
                      22    in the United States Bankruptcy Court for the Northern District of California, Santa Rosa Division
                            (“Bankruptcy Court”) under the provisions of chapter 11 of the Bankruptcy Code, Case Nos.
                      23    17-10065 RLE and 17-10067 RLE (“Bankruptcy Cases”). The Debtors, which operated a winery
                            in Rutherford, California, administered the Estates as debtors in possession until the Trustee was
                      24
                            appointed on August 29, 2017.
                      25
                                    In early 2018, the Trustee, with Bankruptcy Court’s approval, sold the winery to Vite USA,
                      26    Inc. for a confidential sale price. After payment of secured claims and other costs associated with
                            the sale, the Trustee is holding net proceeds for the benefit of the Estates.
                      27

                      28
D UANE M ORRIS        LLP    DM3\5594535.5 R1034/00002                            1
   SAN FRA NCI S CO
                                              NOTICE OF TRUSTEE’S INTENTION TO COMPROMISE CONTROVERSY
                 Case:17-10065
                       17-10065 Doc# 408      WITH422-1
                                              Doc# VARIOUS CREDITORS
                                                          Filed:        AND Entered:
                                                                 04/03/19   LITIGANTS  – CASE NO.
                                                                                     04/03/19     17-10065 RLE
                                                                                              12:46:44     Page     195
                 Case:                                         Filed: 01/31/19 Entered: 01/31/19 13:11:32   Page 1 of
                                                                           of 36
                       1            Five former employees of SVC have filed proofs of claim totaling $9,055,560: Angelica de
                            Vere ($3,822,060), Theresa Sullivan ($1,717,000), Sonyia Grabski ($2,019,500), Elizabeth
                       2    Matulich ($1,012,000), and Trinity Scott ($485,000) (collectively, the “Former Employees” or
                       3    “Former Employee Claims” as applicable). The Former Employee Claims are tied to the claims
                            these individuals are asserting in the Napa County Action (as defined and discussed below).
                       4
                                     In addition, Stephen A. Finn and his company Winery Rehabilitation LLC (together, the
                       5    “Finn Parties”) assert claims against the Estates for indemnification of attorneys’ fees and expenses
                            (in the amounts of $516,097.44 and $247,970.82, respectively) and other unliquidated amounts that
                       6    have been or may be incurred in both the District Court Action (as defined below) and the
                            Bankruptcy Cases (together, the “Finn Claims”). The Finn Claims are predicated upon the terms
                       7
                            of (i) certain prepetition loan documents entered into with the Debtors, (ii) the terms of SVC’s
                       8    bylaws, (iii) an indemnification agreement entered into between Finn and SVC, (iv) applicable
                            California state law, and (v) Siegel v. Federal Home Loan Mortgage Corp., 143 F.3d 525 (9th Cir.
                       9    1998).
                      10            In addition to the Former Employee Claims and the Finn Claims, there are three pending
                            lawsuits involving most of the Settling Creditors. The first is an adversary proceeding the Debtors
                      11
                            filed against Finn and Angelica de Vere (“de Vere”) prior to the Trustee’s appointment, entitled
                      12    SVC v. Finn, A.P. No. 17-01023 (the “Adversary Proceeding”). The Adversary Proceeding has
                            been reassigned to the U.S. District Court for the Northern District of California for consideration
                      13    together with the second pending lawsuit, Sullivan v. Finn, Case No. 3:17-cv-05799-WHO
                            (“District Court Action”). The District Court Action was commenced against Finn and another of
                      14    his companies, Trust Company of America, Inc., by Kelleen and Ross Sullivan (together, the
                            “Sullivans”), two members of the Sullivan Family that formerly owned the winery. Broadly
                      15
                            speaking, the Estates in the Adversary Proceeding and the Sullivans in the District Court Action
                      16    assert claims against the respective defendants for alleged breaches of their fiduciary duties while
                            Finn was a partner of SVP and a controlling shareholder of SVC, and de Vere was an officer of
                      17    SVC.
                      18            The Former Employees filed the third pending lawsuit against the Sullivans and SVC
                            prepetition, in Napa County Superior Court, Case No. 26-67976 (“Napa County Action”), asserting
                      19    a variety of claims, including labor code violations, wrongful termination, and breach of contract.
                      20    The Estates filed a cross-complaint against de Vere in the Napa County Action which mirrors the
                            allegations made in the Adversary Proceeding. With Bankruptcy Court approval, the Trustee has
                      21    hired state court counsel to defend SVC, and prosecute counter-claims in the Napa County Action.
                            In addition, insurance defense counsel is representing the Estates.
                      22
                                    Over a period of several months, with the assistance of the Bankruptcy Court and a
                      23    bankruptcy judge who volunteered his time to serve as mediator, and, separately, through mediation
                      24    at JAMS, the Trustee worked very hard to try to bring all parties to the table and reach a global
                            resolution of all claims, including any non-derivative claims the Sullivans assert against Finn.
                      25    During that time, the Trustee kept the Court and parties apprised of his efforts to broker a global
                            settlement. Unfortunately, a global settlement is not possible at this time. Thus, the Trustee has
                      26    negotiated a compromise involving all principal parties in the Bankruptcy Cases save for the
                            Sullivans.
                      27

                      28
D UANE M ORRIS        LLP
                             DM3\5594535.5 R1034/00002                        2
   SAN FRA NCI S CO
                                              NOTICE OF TRUSTEE’S INTENTION TO COMPROMISE CONTROVERSY
                 Case:17-10065
                       17-10065 Doc# 408      WITH422-1
                                              Doc# VARIOUS CREDITORS
                                                          Filed:        AND Entered:
                                                                 04/03/19   LITIGANTS  – CASE NO.
                                                                                     04/03/19     17-10065 RLE
                                                                                              12:46:44     Page      205
                 Case:                                   Filed: 01/31/19 Entered: 01/31/19 13:11:32          Page 2 of
                                                                     of 36
                       1           The terms of the compromise are described below. However, for sake of clarity and
                            avoidance of doubt, the proposed compromise does not resolve claims between the Finn Parties
                       2    and the Sullivans. The terms of the compromise are as follows:
                       3
                                    Upon entry of a final order approving this compromise, the Former Employee Claims will
                       4    be withdrawn with prejudice. The Napa County Action (including the Estates’ Cross-Complaint
                            against de Vere) will be dismissed with prejudice. All of the Parties to the Napa County Action
                       5    will execute a release of any and all claims against each other, including a waiver of § 1542 of the
                            California Civil Code, and will bear their own attorneys’ fees and costs.
                       6
                                    Moreover, the Finn Claims will be subordinated to all trade debt claims reflected in the
                       7    Debtors’ schedules and proofs of claim currently on file in the Bankruptcy Cases, to the extent such
                       8    claims are allowed. Finn will undertake full responsibility to completely resolve the Former
                            Employee Claims without increasing the Finn Claims, i.e., Finn will not seek indemnification from
                       9    the Estates for sums paid to resolve the Former Employee Claims, or expenses incurred in resolving
                            these claims. However, the Finn Claims are not being liquidated or otherwise resolved and settled
                      10    as part of this compromise.
                      11            The Trustee, on behalf of the Estates, will dismiss all of the Estates’ claims against the Finn
                      12    Parties and de Vere in the District Court Action with prejudice. The Estates will execute a release
                            of any and all claims against the Finn Parties, including a waiver of § 1542 of the California Civil
                      13    Code. However, the Sullivans’ claims against Finn and Trust Company of American, Inc. in the
                            District Court Action will not be dismissed and are not being released as part of this compromise.
                      14
                                     The Trustee believes this compromise is in the best interest of creditors and the Estates. In
                      15    making this determination, the Trustee took into account (1) the probability of success in the
                            litigation; (2) the difficulties, if any, to be encountered in the matter of collection; (3) the
                      16
                            complexity of the litigation involved, and the expense, inconvenience and delay necessarily
                      17    attending it; and (4) the paramount interest of creditors (collectively, the “A&C Factors”). In re
                            A&C Properties, 784 F.2d 1377, 1381 (9th Cir. 1986).
                      18
                                     Probability of Success. This factor supports the proposed compromise. As an initial matter,
                      19    the Trustee believes the Estates are solvent. In other words, funds in the Estates should be sufficient
                            to pay all claims in full. The Settling Creditors’ claims and defenses, and those held by the Estates,
                      20    if litigated to conclusion are hard to quantify and predict. There is great uncertainty as to the
                      21    ultimate outcomes. The Court is well familiar with the docket, but among other things, the Former
                            Employee Claims have been amended from time-to-time, their former counsel has been disqualified
                      22    by Order of the Court, and the same claims asserted in the Bankruptcy Cases are heading to trial in
                            the Napa County Action. Meanwhile, in the Adversary Proceeding and District Court Action, the
                      23    Estates will be forced to continue incurring expenses prosecuting their claims against Finn and de
                            Vere. If Finn were ultimately to prevail in the District Court Action and obtain a defense verdict,
                      24
                            he would assert his alleged entitlement to indemnification for his accruing attorneys’ fees and costs,
                      25    which would inflate his claim substantially higher than it is now. In short, there are unforeseeable
                            twists and turns in these disputes, and the Trustee cannot realistically advise the Court that the
                      26    Estates’ success is probable, much less predictable.

                      27

                      28
D UANE M ORRIS        LLP
                             DM3\5594535.5 R1034/00002                         3
   SAN FRA NCI S CO
                                              NOTICE OF TRUSTEE’S INTENTION TO COMPROMISE CONTROVERSY
                 Case:17-10065
                       17-10065 Doc# 408      WITH422-1
                                              Doc# VARIOUS CREDITORS
                                                          Filed:        AND Entered:
                                                                 04/03/19   LITIGANTS  – CASE NO.
                                                                                     04/03/19     17-10065 RLE
                                                                                              12:46:44     Page       215
                 Case:                                   Filed: 01/31/19 Entered: 01/31/19 13:11:32           Page 3 of
                                                                     of 36
                       1            Difficulties in Collection. The difficulty in ultimately collecting against Finn is uncertain
                            in one respect. While the Trustee believes that Finn can respond, in funds, to any judgment, the
                       2    Trustee is absolutely certain that Finn will exhaust any and all available appeals, motions for
                       3    reconsideration and the like in the event the District Court rules against Finn. This will drive up
                            fees substantially. The Estates’ ability to collect on a potential judgment against de Vere is
                       4    unknown. With respect to the Former Employee claims, this factor is neutral because the Estates
                            are not asserting claims against the Former Employees. Rather, if this compromise is approved,
                       5    there will be over $9 million in unsecured claims withdrawn from the Estates.
                       6              Complexity, Delay and Expense of Litigation. This factor strongly supports the proposed
                            compromise. At present, absent a compromise, the Napa County Action will continue to proceed
                       7
                            to trial, judgment, and any appeals that follow. The District Court Action will proceed on a similar
                       8    track. Given the history between the Settling Creditors and the Sullivans, the Trustee believes it
                            will take many years to fully and finally resolve these disputes, all at great cost and significant
                       9    delay to the Estates. Moreover, in the Napa County Action, coverage counsel may discontinue its
                            defense on behalf of the Estates.
                      10
                                    Paramount Interest of Creditors. This factor also strongly supports the proposed
                      11
                            compromise. When approved by this Bankruptcy Court, the compromise will result in the
                      12    withdrawal of over $9 million of unsecured claims in the Bankruptcy Cases. It will also resolve
                            the Napa County Action and Adversary Proceeding in full, while resolving all the Estates’ claims
                      13    in the District Court Action. With these disputes fully and finally resolved, the Trustee will be in
                            a position to either proceed with a structured dismissal, or, more likely, a simple Chapter 11 plan.
                      14    In either instance, this compromise will benefit creditors in that the intractable disputes between
                            the Estates and the Settling Creditors will be resolved, clearing the way for an orderly conclusion
                      15
                            to these cases.
                      16
                                    PLEASE TAKE FURTHER NOTICE that the Trustee intends to apply to the
                      17    above-entitled Court for an order approving this compromise. Bankruptcy Local Rule 9014 of the
                            United States Bankruptcy Court for the Northern District of California prescribes the procedures
                      18    to be followed in the event that you have an objection to the compromise as proposed. To that
                            end:
                      19
                                    Any objection to the requested relief, or a request for hearing on the matter, must be
                      20
                            filed and served upon the initiating party within 21 days of mailing the notice;
                      21
                                 Any objection or request for a hearing must be accompanied by any declarations or
                      22    memoranda of law any requesting party wishes to present in support of its position;

                      23          If there is no timely objection to the requested relief or a request for hearing, the court
                            may enter an order granting the relief by default.
                      24
                                    In the event of a timely objection or request for hearing, the initiating party will give
                      25
                            at least seven days written notice of the hearing to the objecting or requesting party, and to
                      26    any trustee or committee appointed in the case.

                      27

                      28
D UANE M ORRIS        LLP
                             DM3\5594535.5 R1034/00002                        4
   SAN FRA NCI S CO
                                              NOTICE OF TRUSTEE’S INTENTION TO COMPROMISE CONTROVERSY
                 Case:17-10065
                       17-10065 Doc# 408      WITH422-1
                                              Doc# VARIOUS CREDITORS
                                                          Filed:        AND Entered:
                                                                 04/03/19   LITIGANTS  – CASE NO.
                                                                                     04/03/19     17-10065 RLE
                                                                                              12:46:44     Page     225
                 Case:                                   Filed: 01/31/19 Entered: 01/31/19 13:11:32         Page 4 of
                                                                     of 36
                       1            Any objections or requests for hearing should be filed with the United States Bankruptcy
                            Court, 99 South “E” Street, Santa Rosa, California 95404. A copy of the objection should be
                       2    served on the Office of the United States Trustee and counsel for the Trustee at the address shown
                       3    below. The Office of the United States Trustee is located at 450 Golden Gate Avenue, 5th Floor,
                            Suite #05-0153, San Francisco, California 94102. For further information regarding the foregoing,
                       4    please contact counsel for the Trustee at the address shown below.

                       5
                             Dated: January 31, 2019                          DUANE MORRIS LLP
                       6

                       7                                                      By: /s/ Aron M. Oliner (152373)
                                                                                 ARON M. OLINER
                       8                                                         DUANE MORRIS LLP
                                                                                 One Market Plaza
                       9
                                                                                 Spear Street Tower, Suite 2200
                      10                                                         San Francisco, California 94105-1127
                                                                                 Telephone: (415) 957-3000
                      11                                                         Facsimile: (415) 957-3001
                                                                                 Email: roliner@duanemorris.com
                      12                                                         Attorneys for Chapter 11 Trustee
                                                                                 TIMOTHY W. HOFFMAN
                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
D UANE M ORRIS        LLP
                             DM3\5594535.5 R1034/00002                       5
   SAN FRA NCI S CO
                                              NOTICE OF TRUSTEE’S INTENTION TO COMPROMISE CONTROVERSY
                 Case:17-10065
                       17-10065 Doc# 408      WITH422-1
                                              Doc# VARIOUS CREDITORS
                                                          Filed:        AND Entered:
                                                                 04/03/19   LITIGANTS  – CASE NO.
                                                                                     04/03/19     17-10065 RLE
                                                                                              12:46:44     Page    235
                 Case:                                   Filed: 01/31/19 Entered: 01/31/19 13:11:32        Page 5 of
                                                                     of 36
                       1    Aron M. Oliner (SBN: 152373)
                            Geoffrey A. Heaton (SBN: 206990)
                       2    DUANE MORRIS LLP
                       3    One Market Plaza
                            Spear Street Tower, Suite 2200
                       4    San Francisco, CA 94105-1127
                            Telephone: (415) 957-3000
                       5    Facsimile: (415) 957-3001
                            Email: roliner@duanemorris.com
                       6
                            Counsel for Chapter 11 Trustee
                       7    TIMOTHY W. HOFFMAN
                       8

                       9                                  UNITED STATES BANKRUPTCY COURT

                      10                                  NORTHERN DISTRICT OF CALIFORNIA
                      11
                                                                 SANTA ROSA DIVISION
                      12

                      13    In re                                                  Case No. 17-10065 RLE

                      14    SVC,                                                   (Jointly Administered)

                      15                        Debtor.                            Chapter 11

                      16                                                           CERTIFICATE OF SERVICE

                      17

                      18
                            In re
                      19
                            SVP,
                      20
                                                Debtor.
                      21

                      22            I am a citizen of the United States, over the age of 18 years, and not a party to or
                      23    interested in the within entitled cause. I am an employee of Duane Morris LLP and my business
                            address is One Market Plaza, Spear Street Tower, Suite 2200, San Francisco, California 94105-
                      24    1127. I am readily familiar with the business practice for collection and processing of
                            correspondence for mailing and for transmitting documents by U.S. Mail, FedEx, fax, email,
                      25    courier and other modes. On January 31 2019, I served the following document:
                      26         •    NOTICE OF TRUSTEE’S INTENTION TO COMPROMISE CONTROVERSY
                                      WITH VARIOUS CREDITORS AND LITIGANTS; OPPORTUNITY FOR
                      27              HEARING
                      28
D UANE M ORRIS        LLP
                            DM3\5601645.1 R1034/00002                          1
   SAN FRA NCI S CO
                             COS / NOTICE OF TRUSTEE’S INTENTION TO COMPROMISE CONTROVERSY WITH VARIOUS
                  Case:                       CREDITORS
                            17-10065 Doc# 422-1     Filed:AND LITIGANTS
                                                           04/03/19     - CASE 04/03/19
                                                                     Entered:  NO. 17-10065-RLE
                                                                                         12:46:44 Page 24
                  Case: 17-10065               Doc# 408-1    Filed: 01/31/19   Entered: 01/31/19 13:11:32   Page 1
                                                                      ofof36
                                                                           7
                       1    _X_     BY MAIL: by placing (         the original) (   a true copy) thereof enclosed in a sealed
                                    envelope, addressed as set forth below, and placing the envelope for collection and mailing
                       2            following my firm’s ordinary business practices, which are that on the same day
                                    correspondence is placed for collection and mailing, it is deposited in the ordinary course
                       3            of business with the United States Postal Service in San Francisco, California, with
                                    postage fully prepaid.
                       4

                       5                                COURT MAILING MATRIX – ATTACHED

                       6
                            _X_     BY OVERNIGHT DELIVERY: by placing (               the original) (  a true copy) thereof
                       7            enclosed in a sealed FedEx envelope addressed as set forth below, and placing the
                                    envelope for collection and transmittal by FedEx following my firm’s ordinary business
                       8            practices, which are that on the same day correspondence is placed for collection, it is
                                    deposited in the ordinary course of business with FedEx for overnight next business day
                       9            delivery.
                      10
                            (Chambers Copy)
                      11    The Honorable Roger L. Efremsky
                            Attn: Courtroom Deputy
                      12    United States Bankruptcy Court
                            Northern District of California
                      13    Oakland Division
                            1300 Clay Street #300
                      14    Oakland, CA 94612

                      15           I declare under penalty of perjury under the laws of the United States of American that the
                            foregoing is true and correct and that this declaration was executed on January 31, 2019, in San
                      16    Francisco, California.
                      17
                                                                                     /s/ Deanna Micros (xxx-xx-5693)
                      18                                                                  DEANNA MICROS

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
D UANE M ORRIS        LLP
                            DM3\5601645.1 R1034/00002                         2
   SAN FRA NCI S CO
                              COS /NOTICE OF TRUSTEE’S INTENTION TO COMPROMISE CONTROVERSY WITH VARIOUS
                  Case:                       CREDITORS
                             17-10065 Doc# 422-1    Filed:AND LITIGANTS
                                                           04/03/19     - CASE 04/03/19
                                                                     Entered:  NO. 17-10065-RLE
                                                                                         12:46:44 Page 25
                  Case: 17-10065               Doc# 408-1   Filed: 01/31/19   Entered: 01/31/19 13:11:32       Page 2
                                                                     ofof36
                                                                          7
Label Matrix for local noticing             ADP Retirement Services                  AFIS Benefits & Insurance Services
0971-1                                      3700 Business Drive                      5858 Horton Street
Case 17-10065                               Sacramento, CA 95820-2140                Suite 350
Northern District of California                                                      Emeryville, CA 94608-2025
Santa Rosa
Thu Jan 31 12:12:11 PST 2019
AT and T Mobility                           AT&T Mobility II LLC                     Alhambra & Sierra Springs
PO Box 6463                                 %AT&T SERVICES INC.                      PO Box 660579
Carol Stream, IL 60197-6463                 KAREN A. CAVAGNARO LEAD PARALEGAL        Dallas, TX 75266-0579
                                            ONE AT&T WAY, SUITE 3A104
                                            BEDMINSTER, NJ. 07921-2693

Andrea Cow                                  Andrea Crow                              Angelica De Vere
7 Scott Place                               c/o Matthew J. Shier                     C/O Philip J. Terry, Esq.
Greenbrae, CA 94904-3026                    shierkatz RLLP                           100 B Street, Suite 400
                                            930 Montgomery Street, Suite 600         Santa Rosa, CA 95401-6376
                                            San Francisco, CA 94133-4601

Angelica de Vere                            Anthem Blue Cross                        Anthem Blue Cross
c/o Valerie Bantner Peo, Esq.               PO Box 54630                             PO Box 9051
Buchalter, a Professional Corporation       Los Angeles, CA 90054-0630               Oxnard, CA 93031-9051
55 Second Street, 17th Floor
San Francisco, CA 94105-3493

Autumn Cruzan                               Beyers Costin Simon, PC                  Biagi Brothers, Inc.
PO Box 2702                                 200 Fourth Street, Suite 400             787 Airpark Road
Yountville, CA 94599-2702                   Santa Rosa, CA 95401-8535                Napa, CA 94558-7515



Bill Tucker Studios                         Bittner & Company, LLC                   Bittner and Co., LLC
23 E. 4th Street                            PO Box 168                               115 Dahlia Street
Hinsdale, IL 60521-4402                     American Canyon, CA 94503                Saint Helena, CA 94574-2116



Bob & Duffs Pest Control                    Bodega Shipping Co.                      CA Employment Development Dept.
1370 Trancas Street                         659 Main Street                          Bankruptcy Group MIC 92E
Suite 139                                   Saint Helena, CA 94574-2004              P.O. Box 826880
Napa, CA 94558-2912                                                                  Sacramento, CA 94280-0001


CA Franchise Tax Board                      Caireen Sullivan                         California Dept of Food and Ag.
Bankruptcy Group                            1983 Ocean Avenue                        1220 N Street
P.O. Box 2952                               Santa Cruz, CA 95060                     Sacramento, CA 95814-5603
Sacramento, CA 95812-2952


Castellucci Napa Valley                     CoPower                                  Jonathan M. Cohen
PO Box 106                                  Dept 34604                               Joseph and Cohen, P.C.
Rutherford, CA 94573-0106                   P.O. Box 39000                           1855 Market Street
                                            San Francisco, CA 94139-0001             San Francisco, CA 94103-1112


Jay D. Crom                          Andrea Crow                                   Crystal of America
Bachecki, Crom & Company, LLP        c/o Matthew J. Shier                          PO Box 27523
400 Oyster Point Blvd. Suite 106     shierkatz RLLP                                New York, NY 10087-2752
South San Francisco, CA 94080-1917   930 Montgomery Street, 6th Floor
               Case:
               Case:17-10065
                     17-10065 Doc#   San Francisco,
                              Doc#422-1
                                   408-1    Filed:  CA01/31/19
                                                       94133-4624 Entered:
                                            Filed:04/03/19          Entered:04/03/19
                                                                            01/31/1912:46:44
                                                                                      13:11:32 Page  Page263
                                                              ofof36
                                                                   7
Angelica De Vere                      Cecily A. Dumas                               ETS Laboratories
c/o Valerie Bantner Peo               Pillsbury Winthrop Shaw Pittman LLP           899 Adams Street
55 Second St., 17th Fl.               4 Embarcadero Center, 22 Fl                   Suite A
San Francisco, CA 94105-3493          San Francisco, CA 94111-4128                  Saint Helena, CA 94574-1160


Elizabeth Matulich                    Elizabeth Matulich                            Employment Development Dept.
C/O Philip J. Terry, Esq.             c/o Valerie Bantner Peo                       PO Box 826880
100 B Street, Suite 400               Buchalter, A Professional Corporation         Sacramento, CA 94280-0001
Santa Rosa, CA 95401-6376             55 2nd St., 17th Fl.
                                      San Francisco, CA 94105-3493

Enartis Vinquiry                      FIRST INSURANCE FUNDING CORP.                 FRANCHISE TAX BOARD
7795 Bell Road                        P.O.BOX 7000                                  BANKRUPTCY SECTION MS A340
Windsor, CA 95492-8519                Carol Stream, IL 60197-7000                   PO BOX 2952
                                                                                    SACRAMENTO CA 95812-2952


Fair Harbor Capital, LLC              Jacob M. Faircloth                            Michael C. Fallon
Ansonia Finance Station               Law Office of Steven M. Olson                 Law Offices of Michael C. Fallon
PO Box 237037                         100 E St. #104                                100 E St. #219
New York, NY 10023-0028               Santa Rosa, CA 95404-4605                     Santa Rosa, CA 95404-4606


Reno F.R. Fernandez                   John D. Fiero                                 Stephen A Finn
Macdonald Fernandez LLP               Pachulski, Stang, Ziehl, and Jones            Pillsbury Winthrop Shaw Pittman, LLP
221 Sansome St. 3rd Fl.               150 California St. 15th Fl.                   Four Embarcadero Ctr, 22nd Fl.
San Francisco, CA 94104-2331          San Francisco, CA 94111-4554                  San Francisco, CA 94111-4128


Ford Credit                           Ford Motor Credit Company                     (p)FORD MOTOR CREDIT COMPANY
PO Box 552679                         c/o Law Offices of Austin P. Nagel            P O BOX 62180
Detroit, MI 48255-2679                111 Deerwood Road, Ste.305                    COLORADO SPRINGS CO 80962-2180
                                      San Ramon, CA 94583-1530


Paul Garvey                           Garvey Brothers Vineyard Management Company   Ghirardo CPA
dba Garvey Brothers Vineyard          Attn: Paul Garvey c/o Macdonald Fernande      7200 Redwood Blvd.
Management Company                    221 Sansome Street, Third Floor               Suite 403
c/o Macdonald Fernandez LLP           San Francisco, CA 94104-2323                  Novato, CA 94945-3249
221 Sansome Street, Third Floor
San Francisco, CA 94104-2323
Goode Company                         Sonyia Grabski                                Hartford Group Benefits
655 Park Court                        c/o Valerie Bantner Peo                       P.O. Box 783690
Rohnert Park, CA 94928-7940           55 Second St., 17th Fl.                       Philadelphia, PA 19178-3690
                                      San Francisco, CA 94105-3493


Geoffrey A. Heaton                    Timothy W. Hoffman                            IRS
Duane Morris LLP                      P.O. Box 1761                                 P.O. Box 7346
1 Market, Spear Tower #2200           Sebastopol, CA 95473-1761                     Philadelphia, PA 19101-7346
San Francisco, CA 94105-1127


Internal Revenue Service              Kelleen F. Sullivan                           Kelleen Sullivan
P.O. Box 7346                         P.O. Box 396                                  P.O. Box 396
Philadelphia, PA 19101-7346           Rutherford, CA 94573-0396                     Rutherford, CA 94573-0396

               Case:
               Case:17-10065
                     17-10065 Doc#
                              Doc#422-1
                                   408-1 Filed:
                                         Filed:04/03/19
                                                01/31/19 Entered:
                                                         Entered:04/03/19
                                                                  01/31/1912:46:44
                                                                          13:11:32 Page
                                                                                   Page27
                                                                                        4
                                                  ofof36
                                                       7
Lynette C. Kelly                         Kokjer, Pierotti, Maiocco & Duck LLP   Chris D. Kuhner
Office of the United States Trustee      351 California Street, Suite 300       Kornfield Nyberg Bendes Kuhner & Little
Phillip J. Burton Federal Building       San Francisco, CA 94104-2422           1970 Broadway #600
450 Golden Gate Ave. 5th Fl., #05-0153                                          Oakland, CA 94612-2218
San Francisco, CA 94102-3661

Law Office of Steven M. Olson            Matheson Tri-Gas, Inc.                 Elizabeth Matulich
100 E Street                             Dept. LA 23793                         c/o Valerie Bantner Peo
Suite 104                                Pasadena, CA 91185-3793                55 Second St., 17th Fl.
Santa Rosa, CA 95404-4605                                                       San Francisco, CA 94105-3493


Moschetti Espresso                       Austin P. Nagel                        Napa Printing Design Studio & Mail Ctr.
11 Sixth Street                          Law Offices of Austin P. Nagel         630 D Airpark Rd
Vallejo, CA 94590-6913                   111 Deerwood Rd. #305                  Napa, CA 94558-7528
                                         San Ramon, CA 94583-1530


Napa Valley Designs                      Napa Valley Vintners Assn.             Occidental Technical Group LLC
P.O. Box 396                             PO Box 141                             PO Box 665
Rutherford, CA 94573-0396                Saint Helena, CA 94574-0141            Saint Helena, CA 94574-0665



Office of the U.S. Trustee / SR          Aron M. Oliner                         Steven M. Olson
Office of the United States Trustee      Law Offices of Duane Morris            Law Offices of Steven M. Olson
Phillip J. Burton Federal Building       1 Market Spear Tower #2200             100 E St. #104
450 Golden Gate Ave. 5th Fl., #05-0153   San Francisco, CA 94105-3104           Santa Rosa, CA 95404-4605
San Francisco, CA 94102-3661

(p)PACIFIC GAS & ELECTRIC COMPANY        PG&E                                   PG&E
PO BOX 8329                              5507160621-8                           5548827285-1
STOCKTON CA 95208-0329                   Box 997300                             Box 997300
                                         Sacramento, CA 95899-7300              Sacramento, CA 95899-7300


Penning Landscapes, Inc.                 Philomena Gildea                       Printing Services - Napa Valley
68 Coombs Street                         22 Church Street                       574 Gateway Drive
# D11                                    Weston, MA 02493-2004                  Napa, CA 94558-7517
Napa, CA 94559-3979


Ramondin USA, Inc.                       Republic Indemnity                     Ross Sullivan
791 Technology Way                       PO Box 7878                            1322 El Bonita Avenue
Napa, CA 94558-7505                      San Francisco, CA 94120-7878           Saint Helena, CA 94574-2121



Rutherford River Ranch                   SVC                                    Trinity Scott
2352 Pine Street                         P.O. Box G                             c/o Valerie Bantner Peo
San Francisco, CA 94115-2715             1090 Galleron Road                     55 Second St., 17th Fl.
                                         Rutherford, CA 94573-0907              San Francisco, CA 94105-3493


Scott laboratories                       Sean Sullivan                          Matthew J. Shier
PO Box 398198                            P.O. Box 5543                          shierkatz RLLP
San Francisco, CA 94139-8198             Napa, CA 94581-0543                    930 Montgomery St. 6th Fl.
                                                                                San Francisco, CA 94133-4624
               Case:
               Case:17-10065
                     17-10065 Doc#
                              Doc#422-1
                                   408-1 Filed:
                                         Filed:04/03/19
                                                01/31/19 Entered:
                                                         Entered:04/03/19
                                                                  01/31/1912:46:44
                                                                          13:11:32 Page
                                                                                   Page28
                                                                                        5
                                                  ofof36
                                                       7
Peter Simon                             Sonyia Grabski                            Sonyia Grabski
Beyers Costin                           C/O Philip J. Terry, Esq.                 c/o Valerie Bantner Peo, Esq.
200 4th St #400                         100 B Street, Suite 400                   Buchalter, A Professional Corporation
PO Box 8                                Santa Rosa, CA 95401-6376                 55 Second Street, 17th Floor
Santa Rosa, CA 95402-0008                                                         San Francisco, CA 94105-3493

St. Helena Self Storage                 Stanley Convergent Sec. Sol.              (p)CALIFORNIA STATE BOARD OF EQUALIZATION
950 Vintage Avenue                      Dept Ch 10651                             ACCOUNT REFERENCE GROUP MIC 29
Saint Helena, CA 94574-1406             Palatine, IL 60055-0001                   P O BOX 942879
                                                                                  SACRAMENTO CA 94279-0029


State Water Boards                      Stephen A. Finn                           Ross Sullivan
PO Box 1888                             C/O Pillsbury Winthrop Shaw Pittman LLP   1322 El Bonita Avenue
Sacramento, CA 95812-1888               Four Embarcadero Ctr. 22nd Fl.            St. Helena, CA 94574-2121
                                        San Francisco, CA 94111-4128


Teresa Sullivan                         Sullivan Vineyards Partners               Sullivan Vineyards Partnership
c/o Valerie Bantner Peo                 P.O. Box G                                Law Offices Michael C. Fallon
55 Second St., 17th Fl.                 1090 Galleron Road                        100 E Street
San Francisco, CA 94105-3493            Rutherford, CA 94573-0907                 Ste 219
                                                                                  Santa Rosa, CA 95404-4606

Sunshine Foods Partners                 Telepacific Communications                Teresa Sullivan
1115 Main Street                        PO Box 509013                             C/O Philip J. Terry, Esq.
Saint Helena, CA 94574-2090             San Diego, CA 92150-9013                  100 B Street, Suite 400
                                                                                  Santa Rosa, CA 95401-6376


Teresa Sullivan                         Thomas R. Harnett LLC                     Toyota Material Handling
c/o Valerie Bantner Peo, Esq.           965 Marina Drive                          PO Box 398526
Buchalter, A Professional Corporation   Napa, CA 94559-4744                       San Francisco, CA 94139-8526
55 Second Street, 17th Fl.
San Francisco, CA 94105-3493

Trinity Scott                           Trinity Scott                             Trove Professional Services, LLC
C/O Philip J. Terry, Esq.               c/o Valerie Bantner Peo                   2081 Center St.
100 B Street, Suite 400                 Buchalter, A Professional Corporation     Berkeley, CA 94704-1204
Santa Rosa, CA 95401-6376               55 2nd St., 17th Fl.
                                        San Francisco, CA 94105-3493

U.S. Attorney                           UBF Consulting, Inc.                      Uline
Civil Division                          2033 North Main St., Ste. 700             Attn.: Accounts Receivable
450 Golden Gate Ave.                    Walnut Creek, CA 94596-3713               P.O. Box 88741
San Francisco, CA 94102-3661                                                      Chicago, IL 60680-1741


Upper Valley Disposal                   VSP                                       Valley Internet
PO Box 382                              7400 Gaylord Parkway                      4160 Suisun Valley Road E-712
Saint Helena, CA 94574-0382             Frisco, TX 75034-9463                     Fairfield, CA 94534-4016



Verizon Wireless                        Vicard Generation 7                       Vin65-WineDirect
P.O. Box 660108                         1370 Trancas St. # 141                    1190 Airport Blvd., Ste. 101
Dallas, TX 75266-0108                   Napa, CA 94558-2912                       Napa, CA 94558-7573

               Case:
               Case:17-10065
                     17-10065 Doc#
                              Doc#422-1
                                   408-1 Filed:
                                         Filed:04/03/19
                                                01/31/19 Entered:
                                                         Entered:04/03/19
                                                                  01/31/1912:46:44
                                                                          13:11:32 Page
                                                                                   Page29
                                                                                        6
                                                  ofof36
                                                       7
Vision Service Plan                                  Vite USA, Inc.                                       Philip S. Warden
P.O. Box 45210                                       c/o Chris D. Kuhner                                  Pillsbury Winthrop Shaw Pittman LLP
San Francisco, CA 94145-5210                         Kornfield Nyberg Bendes Kuhner & Little              4 Embarcadero Center, 22nd Fl.
                                                     1970 Broadway, Suite 600                             San Francisco, CA 94111-4128
                                                     Oakland, CA 94612-2218

Winery Rehabilitation, LLC                           Winery Rehabilitation, LLC                           Wineshipping
7103 South Revere Parkway                            c/o Pillsburty Winthrop Shaw Pittman LLP             50 Technology Court
Centennial, CO 80112-3936                            Four Embarcadero Ctr. 22nd Fl.                       Napa, CA 94558-7519
                                                     San Francisco, CA 94111-4106


iPayment, Inc.
PO Box 3429
Westlake Village, CA 91359-0429




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Ford Motor Credit Company, LLC                       PG&E                                                 State Board of Equalization
P.O. Box 62180                                       PO BOX 8329                                          P.O. Box 942879
Colorado Springs, CO 80962                           C/O BANKRUPTCY IXB7                                  Sacramento, CA 94279
                                                     STOCKTON, CA 95208




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)AT&T Mobility                                     (u)Thomas G. Eddy                                    (d)Fair Harbor Capital, LLC
PO Box 6463                                                                                               Ansonia Finance Station
Carol Stream, IL 60197-6463                                                                               PO Box 237037
                                                                                                          New York, NY 10023-0028


(u)Garvey Brothers Vineyard Management Compan        (d)Kelleen Sullivan                                  (d)UBF Consulting, Inc.
                                                     P.O. Box 396                                         2033 North Main St, Ste. 700
                                                     Rutherford, CA 94573-0396                            Walnut Creek, CA 94596-3713



End of Label Matrix
Mailable recipients   126
Bypassed recipients     6
Total                 132




               Case:
               Case:17-10065
                     17-10065 Doc#
                              Doc#422-1
                                   408-1 Filed:
                                         Filed:04/03/19
                                                01/31/19 Entered:
                                                         Entered:04/03/19
                                                                  01/31/1912:46:44
                                                                          13:11:32 Page
                                                                                   Page30
                                                                                        7
                                                  ofof36
                                                       7
CANB Live Database                          CANB Live Database

File a Notice:
17-10065 SVC
Type: bk                          Chapter: 11 v                    Office: 1 (Santa Rosa)
Assets: y                         Judge: RLE                       Case Flag: JNTADMN

                                           U.S. Bankruptcy Court

                                       Northern District of California

Notice of Electronic Filing

The following transaction was received from Aron M. Oliner entered on 1/31/2019 at 1:11 PM PST and filed on
1/31/2019
Case Name:           SVC
Case Number:         17-10065
Document Number: 408

Docket Text:
Notice Regarding [Notice of Trustee's Intention to Compromise Controversy with Various Creditors and
Litigants; Opportunity for Hearing] Filed by Trustee Timothy W. Hoffman (Attachments: # (1) Certificate of
Service) (Oliner, Aron)

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:C:\Users\dmicros\Desktop\SVC\Notice of Trustee's Intention to Compromise Controversy
with Various Creditors & Litigants.pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1017961465 [Date=1/31/2019] [FileNumber=34970095-
0] [ad2d7d04ecf6d17892bf9d55c3847b4ef2eb07823a8852d4368757f55ef23caea8
db9c0ed9df404b030c9c486cbf17e0094c750f544d893be459a8ca84dee375]]
Document description:Certificate of Service
Original filename:C:\Users\dmicros\Desktop\SVC\COS re Notice of Trustee's Intention to Compromise
Controversy with Various Creditors & Litigants.pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1017961465 [Date=1/31/2019] [FileNumber=34970095-
1] [68ad5523ac646af9cde2486c6e9d11e0edc62a9695ce4f4bd9baf5ba90c7cde0b7
bd2fd645f5c7c04ab57d861e4a7a6adfc8ce11a5104b3ec66b92aff0917b2f]]

17-10065 Notice will be electronically mailed to:

Jonathan M. Cohen on behalf of Creditor Angelica De Vere
jcohen@josephandcohen.com, donna@josephandcohen.com

Jonathan M. Cohen on behalf of Creditor Elizabeth Matulich
jcohen@josephandcohen.com, donna@josephandcohen.com

Jonathan M. Cohen on behalf of Creditor Sonyia Grabski
jcohen@josephandcohen.com, donna@josephandcohen.com

Jonathan M. Cohen on behalf of Creditor Teresa Sullivan
       Case: 17-10065 Doc# 422-1 Filed: 04/03/19              Entered: 04/03/19 12:46:44    Page 31
                                                    of 36
CANB Live Database                           CANB Live Database

jcohen@josephandcohen.com, donna@josephandcohen.com

Jonathan M. Cohen on behalf of Creditor Trinity Scott
jcohen@josephandcohen.com, donna@josephandcohen.com

Jay D. Crom
jcrom@bachcrom.com

Cecily A. Dumas on behalf of Creditor Winery Rehabilitation, LLC
cecily.dumas@pillsburylaw.com

Cecily A. Dumas on behalf of Creditor Stephen A Finn
cecily.dumas@pillsburylaw.com

Jacob M. Faircloth on behalf of Debtor SVC
jacob.faircloth@smolsonlaw.com

Michael C. Fallon on behalf of Creditor Sullivan Vineyards Partnership
mcfallon@fallonlaw.net, manders@fallonlaw.net

Michael C. Fallon on behalf of Debtor SVC
mcfallon@fallonlaw.net, manders@fallonlaw.net

Michael C. Fallon on behalf of Debtor SVP
mcfallon@fallonlaw.net, manders@fallonlaw.net

Michael C. Fallon on behalf of Plaintiff SVP
mcfallon@fallonlaw.net, manders@fallonlaw.net

Reno F.R. Fernandez on behalf of Creditor Garvey Brothers Vineyard Management Company
reno@macfern.com, ecf@macfern.com

Reno F.R. Fernandez on behalf of Creditor Paul Garvey
reno@macfern.com, ecf@macfern.com

John D. Fiero on behalf of Interested Party Kelleen Sullivan
jfiero@pszjlaw.com, ocarpio@pszjlaw.com

John D. Fiero on behalf of Interested Party Ross Sullivan
jfiero@pszjlaw.com, ocarpio@pszjlaw.com

John D. Fiero on behalf of Responsible Ind Ross Sullivan
jfiero@pszjlaw.com, ocarpio@pszjlaw.com

Geoffrey A. Heaton on behalf of Trustee Timothy W. Hoffman
gheaton@duanemorris.com, dmicros@duanemorris.com

Timothy W. Hoffman
twh1761@yahoo.com, ca73@ecfcbis.com

Lynette C. Kelly on behalf of U.S. Trustee Office of the U.S. Trustee / SR
lynette.c.kelly@usdoj.gov, ustpregion17.oa.ecf@usdoj.gov
        Case: 17-10065 Doc# 422-1 Filed: 04/03/19 Entered: 04/03/19 12:46:44            Page 32
                                                      of 36
CANB Live Database                           CANB Live Database


Chris D. Kuhner on behalf of Interested Party Vite USA, Inc.
c.kuhner@kornfieldlaw.com, g.michael@kornfieldlaw.com

Austin P. Nagel on behalf of Creditor Ford Motor Credit Company
melissa@apnagellaw.com

Office of the U.S. Trustee / SR
USTPRegion17.SF.ECF@usdoj.gov

Aron M. Oliner on behalf of Trustee Timothy W. Hoffman
roliner@duanemorris.com, dmicros@duanemorris.com

Steven M. Olson on behalf of Attorney Law Office of Steven M. Olson
smo@smolsonlaw.com

Steven M. Olson on behalf of Debtor SVC
smo@smolsonlaw.com

Steven M. Olson on behalf of Plaintiff SVC
smo@smolsonlaw.com

Steven M. Olson on behalf of Plaintiff SVP
smo@smolsonlaw.com

Matthew J. Shier on behalf of stockholders Andrea Crow
mshier@shierkatz.com, mterry@shierkatz.com

Philip S. Warden on behalf of Creditor Winery Rehabilitation, LLC
philip.warden@pillsburylaw.com, candy.kleiner@pillsburylaw.com

Philip S. Warden on behalf of Creditor Angelica De Vere
philip.warden@pillsburylaw.com, candy.kleiner@pillsburylaw.com

Philip S. Warden on behalf of Creditor Stephen A Finn
philip.warden@pillsburylaw.com, candy.kleiner@pillsburylaw.com

Philip S. Warden on behalf of Defendant Angelica De Vere
philip.warden@pillsburylaw.com, candy.kleiner@pillsburylaw.com

Philip S. Warden on behalf of Defendant Stephen A Finn
philip.warden@pillsburylaw.com, candy.kleiner@pillsburylaw.com

17-10065 Notice will not be electronically mailed to:

Thomas G. Eddy
,

Fair Harbor Capital, LLC
Ansonia Finance Station
PO Box 237037
New York, NY 10023
       Case: 17-10065 Doc# 422-1          Filed: 04/03/19      Entered: 04/03/19 12:46:44   Page 33
                                                   of 36
CANB Live Database                      CANB Live Database


Kokjer, Pierotti, Maiocco & Duck LLP
351 California Street, Suite 300
San Francisco, CA 94104

Peter Simon
Beyers Costin
200 4th St #400
PO Box 8
Santa Rosa, CA 95402

UBF Consulting, Inc.
2033 North Main St., Ste. 700
Walnut Creek, CA 94596




       Case: 17-10065     Doc# 422-1   Filed: 04/03/19   Entered: 04/03/19 12:46:44   Page 34
                                                of 36
PS|Ship - FedEx Label                                       PS|Ship - FedEx Label




    1. Fold the first printed page in half and use as the shipping label.
    2. Place the label in a waybill pouch and affix it to your shipment so that the barcode portion
       of the label can be read and scanned.
    3. Keep the second page as a receipt for your records. The receipt contains the terms and
       conditions of shipping and information useful for tracking your package.




Legal Terms and Conditions
 Tendering packages by using this system constitutes your agreement to the service conditions for the transportation of your
 shipments as found in the applicable FedEx Service Guide, available upon request. FedEx will not be responsible for any claim
 in excess of the applicable declared value, whether the result of loss, damage, delay, non-delivery, misdelivery, or
 misinformation, unless you declare a higher value, pay an additional charge, document your actual loss and file a timely claim.
 Limitations found in the applicable FedEx Service Guide apply. Your right to recover from FedEx for any loss, including intrinsic
 value of the package, loss of sales, income interest, profit, attorney's fees, costs, and other forms of damage whether direct,
 incidental, consequential, or special is limited to the greater of 100 USD or the authorized declared value. Recovery cannot
 exceed actual documented loss. Maximum for items of extraordinary value is 500 USD, e.g. jewelry, precious metals, negotiable
 instruments and other items listed in our Service Guide. Written claims must be filed within strict time limits, see applicable
 FedEx Service Guide. FedEx will not be liable for loss or damage to prohibited items in any event or for your acts or omissions,
 including, without limitation, improper or insufficient packaging, securing, marking or addressing, or the acts or omissions of the
 recipient or anyone else with an interest in the package. See the applicable FedEx Service Guide for complete terms and
 conditions. To obtain information regarding how to file a claim or to obtain a Service Guide, please call 1-800-GO-FEDEX
 (1-800-463-3339).




         Case: 17-10065              Doc# 422-1            Filed: 04/03/19            Entered: 04/03/19 12:46:44                       Page 35
                                                                    of 36
            Your package has been delivered
            Tracking # 785251342396

            Ship date:                                                                             Delivery date:
            Thu, 1/31/2019                                                                         Fri, 2/1/2019 8:57 am
            Aron Oliner                                                                            Hon. Roger L. Efremsky
            Duane Morris LLP                                                                       U.S. Bankrunptcy Court
            San Francisco, CA 94105                                  Delivered                     1300 CLAY ST STE 300
            US                                                                                     OAKLAND, CA 94612
                                                                                                   US



            Personalized Message
            PSShip eMail Notification


            Shipment Facts
            Our records indicate that the following package has been delivered.

              Tracking number:                          785251342396

              Status:                                   Delivered: 02/01/2019 08:57
                                                        AM Signed for By:
                                                        S.STAPLES

              Reference:                                R1034.00002

              Signed for by:                            S.STAPLES

              Delivery location:                        OAKLAND, CA

              Delivered to:                             Receptionist/Front Desk

              Service type:                             FedEx Priority Overnight®

              Packaging type:                           FedEx® Envelope

              Number of pieces:                         1

              Weight:                                   0.50 lb.

              Special handling/Services:                Deliver Weekday

              Standard transit:                         2/1/2019 by 10:30 am




            This tracking update has been requested by:
            Company name:                      Duane Morris LLP

            Name:                              Aron Oliner

            Email:                             roliner@duanemorris.com



              Please do not respond to this message. This email was sent from an unattended mailbox. This report was generated at
          approximately 11:01 AM CST on 02/01/2019.

          All weights are estimated.


          To track the latest status of your shipment, click on the tracking number above.

          This tracking update has been sent to you by FedEx on behalf of the Requestor roliner@duanemorris.com. FedEx does not
          validate the authenticity of the requestor and does not validate, guarantee or warrant the authenticity of the request, the
          requestor's message, or the accuracy of this tracking update.
          Standard transit is the date and time the package is scheduled to be delivered by, based on the selected service, destination and
          ship date. Limitations and exceptions may apply. Please see the FedEx Service Guide for terms and conditions of service,
          including the FedEx Money-Back Guarantee, or contact your FedEx Customer Support representative.

          © 2019 Federal Express Corporation. The content of this message is protected by copyright and trademark laws under U.S. and
          international law. Review our privacy policy. All rights reserved.

          Thank you for your business.




Case: 17-10065          Doc# 422-1                  Filed: 04/03/19                   Entered: 04/03/19 12:46:44                              Page 36
                                                             of 36
